May I first. Sir, 
on behalf of my delegation and on behalf of the Government and people of 
Gabon, convey to Ambassador Stoyan Ganev of Bulgaria our warm congratulations 
on his well-deserved election to the presidency of the General Assembly at its 
forty-seventh session. His personal qualities and experience in international 
affairs undoubtedly guarantee the success of our work. 
Our congratulations also go to the outgoing President, 
Ambassador Samir Shihabi of Saudi Arabia, whom we thank for the dynamic and 
exemplary way in which he discharged his duties. 
To the Secretary-General, whose recent election to head our Organization 
honours all of Africa, we should like to reiterate our full support for 
everything he is doing to promote preventive diplomacy, peacemaking and 
peace-keeping, and particularly the peaceful advent of a new world order. His 
great diplomatic experience is a guarantee of the fulfilment of his commitment 
to carry out to the best of his ability his delicate and noble mission in the 
service of the entire world community. 
Finally, we welcome all those new States which have come upon the 
international political scene recently. Their arrival, we are certain, will 
strengthen the universality of our Organization and contribute to 
strengthening the bonds of solidarity between Member States. 
Since the end of the East-West confrontation our Organization has been 
demonstrating its ability fully to play the role assigned it by the Charter 
whenever Member States act collectively. It has demonstrated this 
particularly in Afghanistan, Central America, Cambodia, Kuwait and Namibia. 
 
This solidarity should be even more effective in settling other conflicts 
which, regrettably, we witness elsewhere. 
At the very opening of this session, the situation in Somalia is 
particularly disquieting. How can we remain unmoved when we daily see on our 
television screens faces bearing the imprint of war, disease and hunger? How 
can we remain indifferent to the pain and tragedy of millions of women and 
children whose only aspiration is to live in peace in their own environment 
and to seek better development? 

Is it not indeed scandalous that in our day and age war and the use of 
force are still the means preferred by some to settle intercommunity 
problems? Undoubtedly, this is a challenge to our collective intelligence. 
In Somalia, as elsewhere, in a tremendous upsurge of human solidarity we 
must make a collective effort to put an end to the fratricidal confrontations 
in order to rebuild trust between communities linked by history and geography 
that perforce must live in harmony. 
For its part, and particularly in the case of Somalia, Gabon has taken 
concrete steps along these lines. 
This appeal equally applies to Mozambique, where natural catastrophes 
have seriously exacerbated the complexity of a conflict on which discussions 
are now under way. In this connection the Government of Gabon very much 
valued the meetings in Rome on 7 August and in Gabarone on 18 September 
between President Chissano and the leader of RENAMO, Mr. Alfonso Phlakama. 
In another region of the continent, the situation in Liberia is also a 
matter of grave concern. For two years now efforts to bring about peace on 
the part of the Economic Community of West African States have encountered 
obstacles despite the presence among the belligerents of 7,000 "White Helmets" 
of the disengagement forces of the Economic Community of West African States 
Monitoring Group (ECOMOG). 
Apart from subregional action, which is highly commendable, the United 
Nations has provided welcome aid to the Liberian population. 
The international community clearly provides the necessary means for all 
those who, despite their own difficulties, are making a contribution to 
bringing about peace in those countries. 
 
With respect to the situations in the Sudan, Rwanda, Niger, Mali and 
Chad, the Government of Gabon will support all initiatives to bring about a 
peaceful settlement of the disputes between members of the same family. 
With respect to the situations in the Sudan, Rwanda, Niger, Mali and 
Chad, the Government of Gabon will support all initiatives to bring about a 
peaceful settlement of the disputes between members of the same family. 
It is in this spirit that Gabon has often offered its good offices in the 
settlement of conflicts in Africa. 
The case of South Africa is of deepest concern to us. Indeed, the system 
of apartheid has still not disappeared from the South African political 
landscape. To be sure, a few months ago, under unprecedented international 
pressure, the Government in Pretoria committed itself to a policy of reform 
designed to eradicate this odious system. But for some months now we have 
been witnessing an intensification of violence as a means of political 
expression. The Boipatong massacre and the Ciskei events are unfortunate 
examples which undermine the efforts to promote dialogue, which Gabon and the 
international community at large so earnestly seek. 
The promises of the South African Government gave some comfort to all 
those who want a positive outcome to the situation in that country so that it 
can join the comity of nations through the resumption of the Convention for a 
Democratic South Africa (COPESA) talks. But nothing at the present time would 
allow the international community to relax its pressure nor to reduce its 
vigilance with-respect to Pretoria, particularly as our Organization, whose 
recent initiatives deserve to be encouraged, is urgently demanding the 
application of the principle one-man, one-vote. 

With respect to the Arab-Israeli conflict, at the core of which is still 
the question of Palestine, the new spirit now pervading international 
relations, as well as the desire to reach a diplomatic solution voiced by the 
parties involved, are conducive to giving a fresh and lasting impetus to the 
peace process begun in Madrid in October 1991 which is currently continuing in 
Washington. 
How can we remain indifferent to the tragedy we are witnessing in the 
former Yugoslavia, particularly in Bosnia and Herzegovina? Quite clearly, 
what we have here is a major challenge where humanitarian assistance, even 
with the help of military logistics, is not sufficient. Gabon, which wishes 
to see a speedy peaceful outcome to this conflict, highly commends the leading 
role now being played by the United Nations. 
Generally speaking, all Member States expect our Organization to play a 
decisive role in peace-keeping and in maintaining international security, as 
well as in the eradication of poverty and in the struggle against famine. 
That is why my country wholeheartedly supports the recommendations of the 
Secretary-General contained in his "Agenda for Peace". 
If it is to serve its purpose the Organization must restructure its main 
organs in the light of the current international situation. To this end, the 
political role of the General Assembly and the supervisory functions of the 
Economic and Social Council should be further strengthened in order to make 
the entire United Nations system more dynamic. 
Furthermore, as President Bongo requested from this rostrum, first in 
1977, when he was President of the Organization of African Unity (OAU), and 
then during the fortieth session of the General Assembly, the countries of the 
 
third world should now be represented in the Security Council as permanent 
members, in order to make decision making at that level more democratic. 
International law is being completely rethought. Hallowed concepts of 
yesteryear, such as "national sovereignty", "territorial integrity" and, above 
all, "non-interference in the internal affairs of States", behind which the 
international community was finding it more and more difficult to hide its 
uneasy conscience, are now being given a new normative content. 
Hence, for some years now, a new concept has appeared on the 
international scene, and that is the "right to interference". It would 
appear, a priori, to be contradictory with these very principles of "national 
sovereignty", "territorial integrity", and particularly "non-interference in 
the internal affairs of States", which underlie peaceful relations among 
States. 
But to assure that this right is not selective or abused, its exercise 
should be the exclusive responsibility of the United Nations. Furthermore, 
calling into question certain of these principles is not necessarily a 
negative step. That step should be taken whenever these principles themselves 
have led to crises. 
In so doing, the United Nations could acquire more extended powers, and 
hence given the appropriate means, which would enable it to exercise that 
right, if need be, without any discrimination whatsoever. 
In his most recent report on the work of the Organization, in 1991, the 
former Secretary-General, Mr. Javier Perez de Cuellar, wrote: 
"No system of collective security will remain viable unless workable 
solutions are sought to the problem of poverty and destitution, 
afflicting the greater part of the world." (A/46/1, p. 12. VIII) 

That is why United Nations action would also stand to gain if it were 
similarly strengthened in the economic and financial fields. In this way, it 
should continue in the direction it has already taken in order the better to 
adapt itself to the new challenges facing mankind. 
Economics now has a more prominent place in international relations. The 
creation of an increasing number of subregional and regional economic 
groupings, as well as the globalization of international trade, have turned 
our world into one immense market whose working rules should be equitable. 
The international community very quickly realized this requirement for 
complementarity and solidarity when, in 1974, it established a new 
international economic order. 
Similarly, multilateral organizations, such as the European Economic 
Community, by creating machinery to regulate world trade, have clearly 
evidenced their desire to come to the assistance of the poorer countries by 
creating the STABEX and SYSMIN systems. 
In the same vein, the General Agreement on Tariffs and Trade (GATT) has 
advocated for some years now constructive negotiations between producers and 
consumers in order to strike a better balance between world supply and 
demand. The efforts of the United Nations Conference on Trade and Development 
(UNCIAD) are along the same lines. 
In this struggle for development, we realize that the United Nations has 
taken a number of initiatives, the most recent of which are: the International 
Development Strategy for the Fourth United Nations Development Decade, the 
United Nations Programme for the Economic Recovery of Africa, the Cartagena 
Consensus and the United Nations Conference on Environment and Development. 

We can therefore say that, generally speaking, in recent years the world 
has progressed to some extent towards greater solidarity among all peoples. 
But there are still serious grounds for concern. Despite the progress made on 
the debt problem, through the so-called Toronto, Houston and London measures, 
the question of cancelling the debts of the least developed countries, and 
considerably reducing them for the other developing countries, remains a 
burning issue, particularly for the so-called middle-income countries. 

Up to now Gabon, which falls into that category, has not benefited from 
any of these measures, whereas at the same time it has seen a sharp drop in 
its per capita income. It would be in the interests of no one, especially the 
international community, if the African countries were to go into a downward 
spiral of economic decline and indebtedness. Today everyone knows that the 
measures that have been advocated with a view to enabling our continent to 
escape from this impasse have, for the most part, proved to be inapplicable 
because they are inappropriate. The balance of payments of some of our 
countries has been affected by the international monetary system, which 
influences international exchanges. Therefore, it is urgent that the 
international community give much more backing to the developing countries, so 
that they and the African countries in particular may participate in world 
growth. 
Africa, 70 per cent of whose exports consist of prime commodities, has 
been hard hit by the detrimental effects of the fall in the prices of those 
commodities, and it faces economic problems in addition to that of 
indebtedness. Again, Africa has undertaken a programme of economic reform, 
whose results because of the need simultaneously to implement political 
reforms and the desire of Governments to achieve consensus in respect of these 
programmes - have been very slow to emerge. 
For all these reasons the international community should promote action 
in three directions. First, it should stabilize, at a remunerative level, the 
prices of non-petroleum products; secondly, it should readjust the 
international monetary system by rationalizing policy on interest and exchange 
rates; finally, it should provide a substantial increase in public aid to 
African countries. In other words, we are advocating the creation and 

implementation of a sort of "Marshall plan" for the African continent. 
Generally speaking, the problem of combating underdevelopment is of central 
concern to all of mankind. This is why solidarity should not be selective. 
Nor should it be confined to mere declarations of intent the purpose of which 
is to ease one's conscience. It should, for example, take the form of a 
re-initiation of the process of negotiation on commodity agreements. The 
success of this new form of cooperation effective solidarity between 
peoples will affect the future of our planet and facilitate improvement of 
the human condition. 
I am quite certain that no delegation present at this meeting would like 
the cold war to be replaced by North-South confrontation. That being the 
case, it might seem illusory to pose certain problems albeit major problems 
concerning the environment - if, at the same time, solutions are not proposed 
for the benefit of those countries that have to exploit their raw materials in 
a more or less intensive way. 
Let us not be hypocritical. This is a requirement for survival, as was 
demonstrated recently at the Rio summit on the environment and, quite 
recently, at the summit of non-aligned countries. The conditions that are 
necessary for the preservation of the environment, which is the real heritage 
of mankind, should not be one-sided. The new concept of international law and 
the new international order, to which I have referred already, can be reviewed 
and corrected, and should take into account the new terms of world 
equilibrium. Otherwise, economic growth and democratic development will be 
jeopardized. 
Despite the acute nature of the various problems to which I have just 
referred, our Organization has a very gratifying record in the political and 
diplomatic fields. It should also demonstrate its ability to meet the new 
 
challenges facing mankind today. These include the questions of the 
environment, AIDS and drugs. These subjects have introduced a new set of 
problems into international thinking, and they require urgent and innovative 
solutions. In this connection, the United Nations Conference on Environment 
and Development has proved correct the vision of solidarity of those who have 
always felt that the well-being of nations comes from consultation rather than 
confrontation. 
That Conference was a striking illustration of the ill-adaptedness of the 
economic choices imposed here and there in the world, by comparison with the 
resources available on the planet, and, I am quite certain, by comparison with 
the real needs of our populations. The fact that this coincided with the end 
of the cold war should make development as important a concept as that of 
collective security, which has always been one of the main concerns of the 
United Nations. 
Undoubtedly development was one of the main objectives that the founding 
fathers assigned to the Organization, but security needs have pushed 
international cooperation in this area into the background. Its reinstatement 
should take the form of a crusade against underdevelopment. I should like to 
refer here to the concept of sustainable development, which was mentioned at 
Rio in connection with my country's rational use of its forest lands. Gabon, 
which has long since advanced from the stage of simple harvesting to that of 
ecological management of its forest lands, could not fail to adhere to the two 
conventions of Sio the conventions on biodiversity and on climatic changes. 
Therefore, we shall be very pleased to host, in Libreville in 
January-February 1993, the first African meetings as a follow-up to the Rio 
Conference, and we extend a cordial welcome to the representatives of 
participating States, and wish them a pleasant stay in Gabon. 

I should like to conclude my remarks by calling for more solidarity -
solidarity in the settlement of disputes, in international security, in 
co-operative relations between States and peoples, in relations between 
international financial institutions, and in relations between all our 
countries, without discrimination. In his report on the activities of the 
Organization the Secretary-General says: 
"We need a new spirit of commonality, commitment and intellectual 
creativity to transform a period of hope into an era of fulfilment." 
(A/47/1, para. 8) 
We are talking here about the advent of this new international order a world 
that is better and more human, one in which there is real solidarity. 
